UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7307



FLETCHER J. MITCHELL,

                                              Plaintiff - Appellant,

          versus


PUBLIC DEFENDER’S OFFICE, for the City of
Virginia Beach; BEN PAVEK, III, Esquire,
Senior Assistant Public Defender,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CA-04-378-2)


Submitted:   January 27, 2005             Decided:   February 2, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Fletcher J. Mitchell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Fletcher J. Mitchell appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

deny Mitchell’s motion for appointment of counsel and affirm for

the reasons stated by the district court.   See Mitchell v. Public

Defender’s Office, No. CA-04-378-2 (E.D. Va. June 29, 2004).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -